Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 - 21 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 21 under 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.
Applicant argues “Claims 1 - 3, 6 - 11, 14 - 17, 19 - 21 were rejected under 35 U.S.C. §103 as being unpatentable over Meyer et al. in view of Reisinger and further in view of Delaney. Applicant respectfully submits that Meyer, Reisinger, and Delaney, alone or in combination, fail to disclose at least one of the claim limitations as set forth in amended Claims 1 and 16.” However the applicant does not present arguments regarding Fish (previously and currently relied upon for the Claim 12 and Claim 13 USC 103 rejections) teaching the newly added limitations. Currently in the Claim 1 and Claim 16 USC 103 rejections below Fish is relied upon to teach the newly added claim limitations.
Additionally applicant argues “Applicant submits that the notifications of Delaney, which are generated in response to data manually entered by a user, are wholly different from notifications generated in response to a detected component malfunction as in the instant application. Applicant further notes that the generation of a notification as in amended Claim 1 may occur without user intervention or data input related to the component.” It should be noted that the specification should not be read into the claims. Neither claim 1 or 16 present any limitations where “the generation of a notification as in amended Claim 1” must “occur without user intervention or data input related to the component”. A system where “the generation of a notification as in amended Claim 1 may occur without user intervention or data input related to the component” may be taught be a system where “the generation of a notification” is present regardless of user intervention or data input



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Patent Application Publication 2018/0182182, hereinafter referred to as Meyer) in view of Reisinger (Non-Patent Literature titled “What is Fixd, and Should You Buy It?”, hereinafter referred to as Reisinger) and in further view of Delaney (Non-Patent Literature titled “Fixd OBD-II Active Car Health Monitor Review”, hereinafter referred to as Delaney) and in further view of Fish (U.S. Patent Application Publication 2015/0039176, hereinafter referred to as Fish). 


Meyer, Reisinger, Delaney, and Fish were cited in previous Office Action.
In regards to claim 1, Meyer teaches:
A vehicle diagnostic communications system, comprising: 
an application server system which comprises at least one processor and has connectivity 	to a wireless scan tool that is connectable to an OBD-II connector of a vehicle; 
[Meyer;

Paragraph [0015]: “Such an OBD data collection device allows OBD data and/or acceleration to be continually collected and aggregated during a journey made by a vehicle, such that the latest aggregated data can be transmitted to an external mobile device for further processing and/or display thereon. The OBD data and/or acceleration data is continually aggregated during the journey into risk profile data in the form of one or more scalar indicators and/or histogram indicators; thereby reducing the bandwidth requirements for transmitting the risk profile data to the mobile device. The mobile device is preferably located within the vehicle, either as a portable device, such as a mobile telephone (or smartphone), or integrated within the vehicle itself (as an embedded device), such that the mobile device can be used to provide feedback to the driver during the journey on vehicle use and driving performance”;

Paragraph [0017]: “The wireless communication device may collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance to provide the risk profile data. The OBD data that is aggregated can be data obtained directly from the OBD port”;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom”;

Wherein it is interpreted that the application server system is Meyer’s mobile device (i.e. a smartphone), and it contains at least one processor as a mobile device (i.e. a smartphone) is well-known in the art to have. 

Wherein it is interpreted that the wireless communication device, or OBD data collection device, for collecting OBD data is representative of a wireless scan tool;
]

a component systems package configured to present OBD-II data monitoring and interactivity by way of at least a dashboard system, 
[Meyer, Fig. 9B and 9C;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that the component systems package simply a software package and is read on by Meyer’s “app running on the smartphone”, and an app on a smartphone is well known in the art to be a software application;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);
]

It should be noted that the systems (dashboard system, driver performance system etc.) within the component systems package broadest reasonable interpretation is any single piece of software or plurality software that can perform a function related to how the system is named.

For example, any piece of software that relates to providing a visual indication to a user can be considered a dashboard system unless the claim further defines what the “dashboard system is configured to do”

a driver performance system, 
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Wherein it is interpreted that the app also provides driver performance scores;
]

…, wherein the component systems package in conjunction with the wireless scan tool are configured to provide performance and status data of the vehicle; 
[Meyer;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom”;

Where the wireless communication device for collecting OBD data can be considered a scan tool and it is being used in conjunction with a smartphone being or similar device with a software package that can be considered a component systems package. The app on the smartphone provides performance and status data as discussed in para [0044] and para [0045].

]

and 
a graphical user interface (GUI) display communicatively coupled to the application server system and the component systems package, the GUI display configured to provide access to the component systems package, wherein the performance and status data of the vehicle that includes at least one or more of a first set of vehicle performance and status data and a second set of vehicle performance and status data.
[Meyer;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom. The mobile device preferably comprises a user interface for providing, e.g. visually, audibly or haptically, information based on the received risk profile data to the driver”;



Wherein it is interpreted that the mobile device, i.e. smartphone, interface allows a user access to the app (component systems package;) and access is being provided through a gui as shown in Fig. 9A-9D of Meyer. Multiple sets of data are being displayed also shown in Fig. 9A-9D

As the instant specification does not define the differences between first and second vehicle performance and status data sets and simply , examiner will interpret that the first and second set of data are at least two different pieces of data that are not identical.
]


Meyer does not explicitly teach presenting OBD-II data monitoring and interactivity by way of at least a diagnostic system, a maintenance tracking and notification system, and a routing system or and the GUI display is configured to display the notification and enable the end-user to obtain new parts and supplies in response to displaying the notification.

Reisinger does teach presenting OBD-II data monitoring and interactivity by way of at least a diagnostic system, 
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]

a maintenance tracking and notification system. 
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;

Wherein reminding and alerting the user of vehicle maintenance is representative of the maintenance and notification system;
]

the diagnostic system is configured to generate a notification in response to a component malfunction;
[Reisinger; Page 3

On page 3 is shown the Fixd app on a smartphone displaying notifications of vehicle malfunctions.

]

Reisinger in addition to Meyer also teaches a graphical user interface (GUI) display communicatively coupled to the application server system and the component systems package, the GUI display configured to provide access to the component systems package

[Reisinger;

See the images on pages 3, 5, and 6 of the digital web article printout provided with the non-final rejection which shows a GUI display on a smartphone displaying information from and providing interaction with the Fixd app.

]


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Meyer with that of the Fixd system reviewed by Reisinger to identify a wide-range of potential issues affecting your car and keep track of your vehicle maintenance schedule as it increases convenience to the user.

The combination of Meyer and Reisinger does not explicitly teach presenting OBD-II data monitoring and interactivity by way of at least a routing system or the GUI display is configured to display the notification and enable the end-user to obtain new parts and supplies in response to displaying the notification.

However, Delaney does teach presenting OBD-II data monitoring and interactivity by way of at least a routing system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;
]

Delaney in addition to Meyer and Reisinger also teaches a graphical user interface (GUI) display communicatively coupled to the application server system and the component systems package, the GUI display configured to provide access to the component systems package

[Delaney;

See the images on pages 4 and 5 of the digital web article printout provided with the non-final rejection which shows a GUI display on a smartphone displaying information from and providing interaction with the Fixd app.

]

Reisinger and Delaney are reviewing the same system, the Fixd scan tool and software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Meyer and the system reviewed by Reisinger with that of the same system (as reviewed by Reisinger) reviewed by Delaney. It is reasonable to surmise that one skilled in the art would read and research multiple articles on the internet pertaining to any existing art that may be related to the claimed invention. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system reviewed by Delaney with that of the system reviewed by Reisinger and taught by Meyer to not only alert the user of an item that needs replacement, but also purchase said item through all the benefits a part supplier like Amazon offers.

The combination of Meyer, Reisinger, and Delaney does not explicitly teach the GUI display is configured to display the notification and enable the end-user to obtain new parts and supplies in response to displaying the notification (where the notification is in response to a component malfunction)

However, Fish does teach The diagnostic system is configured to generate a notification in response to a component malfunction;
[Fish, Fig. 3 and Fig 6 ;

Paragraph [0046]: “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle”;



Paragraph [0060]: “FIG. 6 illustrates a screen 600 having on board and off-board indicators according to an embodiment of the disclosure. Message banner 606 may show information about the vehicle that is currently under test. In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Fish’s diagnostic system is testing the vehicle and notifying the user of a Diagnostic trouble code, e.g. a component malfunction, buy posting the code on the gui.
]

and the GUI display is configured to display the notification and enable the end-user to obtain new parts and supplies in response to displaying the notification.
[Fish, Fig 14 and Fig 15;

Paragraph [0060]: “FIG. 6 illustrates a screen 600 having on board and off-board indicators according to an embodiment of the disclosure. Message banner 606 may show information about the vehicle that is currently under test. In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Paragraph [0076]: “FIG. 14 illustrates a user selecting an icon 1306 according to embodiment of the disclosure. GUI 1400 includes information panel 1304 from the "Code-Assist.TM." database (on or remote of the tool) that displays the top fixes for that particular DTC. In this case, the top reported fix includes replacing variable camshaft timing (VTC) solenoid… GUI 1400 assists the technician in selecting the proper fix for the technician. Similarly, selection may be done via a hand 1126 gesture, the stylus, or via the user interface 106. Once the user selects a particular fix, GUI 1500 may appear”;

Paragraph [0077]: “FIG. 15 illustrates a user ordering a part according to embodiment of the disclosure. GUI 1500 may appear after the selection described in FIG. 14 is made”;

Paragraph [0082]: “If the technician is satisfied with one of the results, he may select a buy icon 1506”;

Paragraph [0083]: “When pressed, the buy icon 1506 may allow the technician to purchase the part by logging into the parts store's server to purchase the part”;

Wherein it is interpreted that Fish’s diagnostic tool 100 is configured to scan a vehicle through a vehicle’s OBD-II port, diagnose a malfunction, and then present an operator with a graphical user interface that displays a buy now button pertaining to a part that would help fix the vehicle malfunction detected by the tool;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Meyer and the Fixd product reviewed by Reisinger and Delaney with the system taught by Fish to partially automate the purchasing parts to correct a displayed malfunction notification, because it is desirable to present a user of a diagnostic tool with an option to order replacements parts as a result of a diagnosis given by the tool as it reduces the burden of navigating a GUI or using a separate application (Fish Paragraph [0003-0005]).


In regards to claim 2, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 1, and Meyer further teaches wherein the GUI display comprises a touch screen, wherein the touch screen comprises a plurality of buttons that enable an end-user to select and operate the component systems package, wherein each of the plurality of buttons of the touch screen is associated with at least one or more of the dashboard system, the driver performance system, the diagnostic system, the maintenance tracking and notification system, and the routing system
[Meyer, Fig. 9A-9D;
Where an app running on a smartphone is being displayed. Smartphones have touchscreens and the screenshots of the smartphone app provided by Fig. 9A and Fig. 9D have a touch icon (e.g. button) for sharing information from the app. Swipe buttons (three dots in Fig. 9A-C) are also present for switching screens, and arrow buttons are present in Fig. 9D for changing time period.
It should be noted that the examiner has determined that the support for this amendment is found in para [0030], and thus the claim language is being interpreted in a fashion similar to para [0030] of the specification where at least 2 buttons are being associated with control of any number or combination of a dashboard system, a driver performance system, a diagnostic system, a maintenance tracking and notification system, and a routing system.
]
, and wherein the dashboard system in conjunction with the GUI display is configured to display one or more virtual dashboards including at least one or more of digital gauges, analog gauges, and indicator lights.
[Meyer, Fig. 9A-9D;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);

Where the smartphone is displaying a GUI associated with the dashboard, as shown in Fig. 9A-9D, and various gauges and indicator lights are shown;
]

In regards to claim 3, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 2, and Meyer further teaches wherein the GUI display is configured to assist with improving the driving skills of the end-user by way of the driver performance system,
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Paragraph [0094]: “FIG. 9A also shows an icon that can be selected by the driver to share the score achieved for a journey on a suitable social media platform. A message can also be seen in FIG. 9A indicating the occurrence of a “harsh braking” event. These messages are displayed, and optionally are also accompanied by an audio or haptic alert, when an acceleration, braking, cornering or idling event of a certain significance is detected by the dongle 2”;

Wherein it is interpreted that the app displays on a GUI driver performance scores that assist with improving the driving skills of the driver, as well as notifications when the driver commits harsh events that allow the driver to learn and improve their driving skills.
]


 and wherein the first set of vehicle performance and status data comprises at least one or more of engine RPM, vehicle speed, coolant temperature, air flow, manifold pressure, barometric pressure, ambient air temperature, boost pressure, wideband AFR, throttle position, spark advance, horsepower and torque calculations, and fuel economy.

[Meyer, Fig. 9A;

Fig. 9C where coolant temperature is being displayed on the GUI and is thus being provided

]

In regards to claim 6, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 2, and Delaney further teaches wherein the plurality of buttons of the GUI display, are configured to operate cooperatively so as to ensure that the vehicle is properly serviced and operating optimally by way of at least one or more of the diagnostic system, the maintenance tracking and notification system, and the routing system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

Wherein it is interpreted that these systems are working cooperatively to ensure that the vehicle is properly serviced and operating optimally. The diagnostic system of Fixd ensures that your vehicle is operating optimally and uses the notification system to notify a user when it is not. The maintenance and notification system of Fixd helps ensure that your vehicle is properly serviced by notifying a user when maintenance is required and providing a purchase functionality that routes a user to Amazon to buy compatible parts. The routing system assists the user in obtaining parts that might need to be replaced, according to the maintenance system, thereby, helping to ensure the vehicle is both properly serviced and operating optimally;
]


In regards to claim 7, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 1, and Reisinger further teaches wherein the GUI display is configured to read the OBD-II data obtained by way of the wireless scan tool and indicate any identified malfunctioning components comprising the vehicle
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;

]

by way of the diagnostic system, and wherein the second set of vehicle performance and status data comprises at least one or more of degrees of engine knock, transmission fluid temperature and line pressure, slip across torque converter, torque converter lockup state, current transmission gear, rear differential temperature, charge pressure and/or throttle inlet pressure, secondary intake air pressure for post turbo/supercharger, wastegate duty cycle percentage, cylinder misfire data, cylinder head temperature, engine oil pressure, engine oil temperature, and clutch pedal position.
[Reisinger;

	See image on page 5 where the GUI is providing an engine oil temperature data.

]

In regards to claim 8, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 6, and Reisinger further teaches wherein the GUI display is configured to cross-reference the OBD-II data received from the scan tool with scheduled maintenance intervals associated with vehicle by way of the maintenance tracking and notification system.
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;
]

In regards to claim 9, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 2, and Reisinger further teaches wherein the GUI display is configured to display a first notification when the OBD-Il data indicate that the vehicle is overdue for servicing or maintenance is required and the maintenance tracking and notification system.
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;
]

In regards to claim 10, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 9, and Reisinger further teaches wherein the GUI display is configured to display a second notification when a component malfunction is detected by way at least one or more of the diagnostic system and the maintenance tracking and notification system.
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;


]


In regards to claim 11, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 10, and Delaney further teaches wherein the GUI display is configured to enable the end-user to obtain new parts and supplies in response to at least one or more of the first and second notifications issued by the maintenance tracking and notification system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

]


In regards to claim 12, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 11, and Delaney further teaches wherein the GUI display is configured to display a Buy Now button 
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a maintenance and notification system that reminds you when it is time to replace wear items, and provides a purchase button;
]


Fish does teach the maintenance tracking and notification system is configured to display a Buy Now button pertaining to one or more detected vehicle malfunctions including one or more of the component malfunction, the first notification, and the second notification.
[Fish, Fig 14 and Fig 15;

Paragraph [0035]: “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle. Wireless communication circuit 238 communicates with the processor 202 via the second system bus 222. The wireless communication circuit 238 can be configured to communicate via RF (radio frequency), satellites, cellular phones (analog or digital), Bluetooth.RTM., Wi-Fi, Infrared, ZigBee, Local Area Networks (LAN), WLAN (Wireless Local Area Network), NFC (near field communication), other wireless communication configurations and standards, or a combination thereof”;

Paragraph [0046]: “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle”;

Paragraph [0060]: “In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Paragraph [0076]: “FIG. 14 illustrates a user selecting an icon 1306 according to embodiment of the disclosure. GUI 1400 includes information panel 1304 from the "Code-Assist.TM." database (on or remote of the tool) that displays the top fixes for that particular DTC. In this case, the top reported fix includes replacing variable camshaft timing (VTC) solenoid… GUI 1400 assists the technician in selecting the proper fix for the technician. Similarly, selection may be done via a hand 1126 gesture, the stylus, or via the user interface 106. Once the user selects a particular fix, GUI 1500 may appear”;

Paragraph [0077]: “FIG. 15 illustrates a user ordering a part according to embodiment of the disclosure. GUI 1500 may appear after the selection described in FIG. 14 is made”;

Paragraph [0082]: “If the technician is satisfied with one of the results, he may select a buy icon 1506”;

Paragraph [0083]: “When pressed, the buy icon 1506 may allow the technician to purchase the part by logging into the parts store's server to purchase the part”;

Wherein it is interpreted that Fish’s diagnostic tool 100 is configured to scan a vehicle through a vehicle’s OBD-II port, diagnose a malfunction, and then present an operator with a graphical user interface that displays a buy now button pertaining to a part that would help fix the vehicle malfunction detected by the tool;
]

	
In regards to claim 13, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 12, and Delaney further teaches wherein the GUI display is configured to direct the end-user to a website related to one or more parts suppliers when the end-user selects the Buy Now button, the one or more parts suppliers providing new parts and supplies.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon (a website and a parts supplier) through a purchase button to buy parts compatible to your car;
]

while Fish further teaches the one or more parts suppliers providing new parts and supplies pertaining to the one or more detected malfunctions.
[Fish, Fig 14 and Fig 15;

Paragraph [0035]: “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle. Wireless communication circuit 238 communicates with the processor 202 via the second system bus 222. The wireless communication circuit 238 can be configured to communicate via RF (radio frequency), satellites, cellular phones (analog or digital), Bluetooth.RTM., Wi-Fi, Infrared, ZigBee, Local Area Networks (LAN), WLAN (Wireless Local Area Network), NFC (near field communication), other wireless communication configurations and standards, or a combination thereof”;

Paragraph [0046]: “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle”;

Paragraph [0060]: “In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Paragraph [0076]: “FIG. 14 illustrates a user selecting an icon 1306 according to embodiment of the disclosure. GUI 1400 includes information panel 1304 from the "Code-Assist.TM." database (on or remote of the tool) that displays the top fixes for that particular DTC. In this case, the top reported fix includes replacing variable camshaft timing (VTC) solenoid… GUI 1400 assists the technician in selecting the proper fix for the technician. Similarly, selection may be done via a hand 1126 gesture, the stylus, or via the user interface 106. Once the user selects a particular fix, GUI 1500 may appear”;

Paragraph [0077]: “FIG. 15 illustrates a user ordering a part according to embodiment of the disclosure. GUI 1500 may appear after the selection described in FIG. 14 is made”;

Paragraph [0082]: “If the technician is satisfied with one of the results, he may select a buy icon 1506”;

Paragraph [0083]: “When pressed, the buy icon 1506 may allow the technician to purchase the part by logging into the parts store's server to purchase the part”;

Wherein it is interpreted that Fish’s diagnostic tool 100 is configured to scan a vehicle through a vehicle’s OBD-II port, diagnose a malfunction, and then present an operator with a graphical user interface that displays a buy now button pertaining to a part that would help fix the vehicle malfunction detected by the tool;
]


In regards to claim 14, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 2, and Meyer further teaches wherein the component systems package comprises a software application configured to operate on a mobile device and communicate with the wireless scan tool by way of a wireless connection, and wherein the touch screen is present to the end-user, by way of the mobile device, in order to access the component systems package.
[Meyer, Fig. 9B and 9C;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that the component systems package is Meyer’s “app running on the smartphone”, and an app on a smartphone is well known in the art to be a software application, as well as a smartphone being a mobile device;

]

It is implied that the smartphone of Meyers would present there disclosed app which reads on component systems pack via a touchscreen, as essentially all smartphones have touchscreens. However Reisinger explicitly shows in images the Fixd app running on an iphone with a touchscreen

In regards to claim 15, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 14, and Meyer further teaches wherein the wireless connection comprises any wireless protocol suitable for transferring data, including at least one or more of short-range wireless technologies, WiFi, and NFC.
[Meyer;

Paragraph [0042]: “Instead it may be under a user's control to pair a mobile telecommunications device with the wireless communication device that is collecting OBD data. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency communication, e.g. Bluetooth protocol. Of course the mobile telecommunications device preferably includes a corresponding wireless transceiver configured with the same protocol”;

Where Bluetooth is a short-range wireless technologies.
]


Regarding claim 16, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 17, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 19, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 20, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.




Shen was cited in previous Office Action.
Claims 4, 5, 18, and 21 are rejected under 35 USC 103 as being unpatentable over Meyer in view of Reisinger in view of Delaney, as applied to claims 3 and 16 above, and in further view of Shen et al. (U.S. Patent Application Publication 2018/0352253, hereinafter referred to as Shen).

In regards to claim 4, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 1 and the GUI display
Meyer, Reisinger, Delaney, and Fish do not explicitly teach is configured to record video during operation of the vehicle by way of the driver performance system.

However, Shen does teach wherein a driving monitoring system is configured to record video during operation of the vehicle by way of the driver performance system.
[Shen, Fig. 7A, 7B, and 8;

Paragraph [0005]: “A disclosed portable video capture device including a non-transitory data storage device, an image sensor, and a processor, is disclosed. The image sensor captures raw video data in response to received image light and the processor encodes the raw video data to generate first, second, and third compressed video data sets, respectively having low, medium, and high resolution. The processor stores the first, second, and third compressed video data sets on the non-transitory data storage device. The portable video capture device may further receive signals containing time dependent automotive on-board diagnostic (OBD) information from an operating automobile. The processor is further configured to encode the received OBD information with at least one of the compressed video data sets as a time dependent visual display of the OBD information superimposed on video data”;

Paragraph [0059]: “According to an embodiment, the remote device 602 may be a module that communicates time dependent automotive on-board diagnostic (OBD) information from an operating automobile to the portable video capture device 110. For example, the remote device 602 may have a wired connection to an automobile's on-board computer. The remote device 602 may then communicate various pieces of vehicle performance data to the portable video capture device 110 via the wireless connection 604. For example, remote device 602 may communicate engine speed, engine revolutions per minute (RPM), throttle position, manifold pressure (i.e., “boost”), mass air-flow rate, etc. The OBD information transmitted by the remote device 602 may then be displayed on the visual display 302 (see FIGS. 3-5) and/or may be encoded with video data as time dependent visual display of the OBD information superimposed on video data. In an example embodiment, the remote device 602 may be an OBD II device”;

Wherein it is interpreted that the wireless scan tool is remote device 602 that transmits vehicle OBD data wirelessly;

Wherein it is interpreted that Shen’s video capture device includes software in addition to the memory and processor, because a processor needs some sort of software (set of instructions) to run, as is well-known in the art;

Wherein it is interpreted that the driver performance system is software stored on a memory and executed by a processor very similar to Shen’s video capture device that includes a memory and a processor with software executed by the processor to capture and encode raw video data along with an interface to display it;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer, Reisinger, Delaney, and Fish to incorporate the teachings of Shen to record video during the operation of the vehicle because it allows for a user document and subsequently analyze driving experiences (Shen Paragraph [0003]).


In regards to claim 5, the combination of Meyer, Reisinger, Delaney, Fish, and Shen teach the system of claim 1, and the GUI display Shen further teaches wherein a driving monitoring system is configured to combine captured video and OBD-II data recorded during operation of the vehicle by way of the driver performance system.
[Shen, Fig. 7A, 7B, and 8;

Paragraph [0005]: “A disclosed portable video capture device including a non-transitory data storage device, an image sensor, and a processor, is disclosed. The image sensor captures raw video data in response to received image light and the processor encodes the raw video data to generate first, second, and third compressed video data sets, respectively having low, medium, and high resolution. The processor stores the first, second, and third compressed video data sets on the non-transitory data storage device. The portable video capture device may further receive signals containing time dependent automotive on-board diagnostic (OBD) information from an operating automobile. The processor is further configured to encode the received OBD information with at least one of the compressed video data sets as a time dependent visual display of the OBD information superimposed on video data”;

Paragraph [0059]: “According to an embodiment, the remote device 602 may be a module that communicates time dependent automotive on-board diagnostic (OBD) information from an operating automobile to the portable video capture device 110. For example, the remote device 602 may have a wired connection to an automobile's on-board computer. The remote device 602 may then communicate various pieces of vehicle performance data to the portable video capture device 110 via the wireless connection 604. For example, remote device 602 may communicate engine speed, engine revolutions per minute (RPM), throttle position, manifold pressure (i.e., “boost”), mass air-flow rate, etc. The OBD information transmitted by the remote device 602 may then be displayed on the visual display 302 (see FIGS. 3-5) and/or may be encoded with video data as time dependent visual display of the OBD information superimposed on video data. In an example embodiment, the remote device 602 may be an OBD II device”;

Wherein it is interpreted that the wireless scan tool is remote device 602 that transmits vehicle OBD data wirelessly;

Wherein it is interpreted that Shen’s video capture device includes software in addition to the memory and processor, because a processor needs some sort of software (set of instructions) to run, as is well-known in the art;

Wherein it is interpreted that the driver performance system is software stored on a memory and executed by a processor very similar to Shen’s video capture device that includes a memory and a processor with software executed by the processor to capture and encode raw video data along with an interface to display it;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer, Reisinger, Delaney, and Fish to incorporate the teachings of Shen to combine OBD data with recorded video because the OBD data would aid in the subsequent analysis of the captured video (Shen Paragraph [0003]).


Regarding claim 18, it recites a method having limitations similar to those of claims 1, 3, 4, 5, and 7 in combination and therefore is rejected on the same basis.
Regarding claim 21, it recites a method having limitations similar to those of claims 1, 3, 4, 5, 7, and 10 in combination and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cox et al. (US 20140278681 A1) teaches “When the alert received by the customer device indicates that the fault in the HVAC system is designated for self-maintenance, the customer device displays an identification of a replacement component associated with maintenance for the fault and a first interface to receive at least one of a first selection for a contractor to deliver the replacement component and a second selection for purchasing the replacement component through a commercial retailer.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668